15 N.Y.2d 626 (1964)
The People of the State of New York, Respondent,
v.
Douglas Edward Drake, Appellant.
Court of Appeals of the State of New York.
Argued November 17, 1964.
Decided November 25, 1964.
Arthur C. Muhlstock for appellant.
Paul H. McCabe, District Attorney (Samuel J. Castellino of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order reversed and case remitted to the Chemung County Court for a hearing upon the allegations set forth in the petition (People v. Richetti, 302 N.Y. 290). It was conceded before us that defendant about three years before his plea of guilty had been in a school for mental defectives.